JUDGE HELLEPSTEIN

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

SS&C TECHNOLOGIES, INC.,
Plaintiffs) e)
v. Civil Action No.

 

KRISTINA SPILLANE, and
FIDELITY NATIONAL INFORMATION SERVICES,
INC. (Relief Defendant)

 

Name Nee Nemo ene Nee Same See Soret! Nee ee” See Nee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

T0: (Defendant's name and address) KRISTINA SPILLANE, 7 Academy Street, Worcester, MA 01609

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Stephen R. Fishbein, Christopher L. LaVigne, Michael W. Holt

SHEARMAN & STERLING LLP
599 Lexington Avenue

New York, NY

10022-6069

If you fail to respond, judgment by default will be entered against you (8 the relief Gemanded i in the complaint.
You also must file your answer or motion with the court. ON

RUBY E KRAIICK
ChERICOF COURT

‘

uAN 2 3 2020

Date:

 

 

: Signature of Clerk.or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:20-cv-00595 (AKH)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This summons for (name of individual and title, ifany) Kristina Spillane

 

was received by me on (date) 01/23/2020

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

[ I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C) I served the summons on (name of individual) Elior D. Shiloh, Esq. , who is

 

designated by law to accept service of process on behalf of (name of organization) Kristina Spillane

 

on (date) __o1reg/2020___ 3

 

CI I returned the summons unexecuted because 3 or

 

wv Other (specify): Along with this summons, | further served copies of the Complaint, the Proposed Order To
Show Cause, Memorandum of Law, supporting affidavits, and the 7.1 Corporate Disclosure
Statement.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 01/30/2020 Sanh loi

Server's signgffire

Samuel Jolly (Attorney)

Printed name and title

 

SHEARMAN & STERLING LLP
599 Lexington Ave.
New York, NY 10022

Server's address

 

Additional information regarding attempted service, etc:
